DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 9-11, and 17-21 remain pending in the application.
Claims 4-8 and 12-16 are cancelled. 
Claims 18-21 are newly added.
Claims 1-3, 9-11, and 17-21 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 9-11, and 17-21 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 03/24/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claim 17 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter have been fully considered and are persuasive due to the amendments to claim 17.  Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-3, 5-11, and 13-17 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17. 
Applicant’s arguments with respect to the rejection of claims 1-4, 9-12, and 17 under 35 U.S.C. 102(a)(2) and claims 5-8 and 13-16 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  In response to Applicant’s argument that Champaneria does not teach the newly added subject matter “determining a second post feature by associating features in the first post feature set with a plurality of first weights; determining a post feature by adding a plurality of second post features of the post set with a plurality of second weights”. Examiner respectfully disagrees. While the amendment overcomes the rejection as currently presented, after a thorough review, it is found that the Champaneria reference discloses the new subject matter. As such, a new rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 9-11, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17 recite “associating features in the first post feature set”. Claims 1, 9, and 17 additionally recite “adding a plurality of second post features of the post set”. There is insufficient antecedent basis for these limitations in the claims. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1, 9, and 17 additionally recite “predicting, according to a post feature of the post and the resume feature, a matching degree”. There is a confusion in antecedent basis in that it is unclear whether “a post feature of the post” is the post feature determined earlier in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 1, 9, and 17 additionally recite the following limitation “determining a post feature by adding a plurality of second post features of the post set with a plurality of second weights”. The limitation is worded in such a manner that makes it unclear what is required of this step. Specifically, it is unclear what the plurality of second post features are being added to. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 19 and 21 recite the following limitation “associating the features in the first resume feature according to the plurality of third weights, and determining the associated feature as the second resume feature”. It is unclear what the features are being associated with, and further it is unclear what “the associated feature” refers to since there are a plurality of associated features. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2-3, and 18- 19 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

	Claims 10-11 and 20-21 are dependent from claim 9. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0102704) and Champaneria (US 2019/0019160).

Regarding claim 1, Liu, in the analogous field of job/employment matching, teaches a method for talent-post matching, comprising: determining a first resume feature on a word level according to a resume to be predicted (Liu: determine a plurality of features from the plurality of resume profile data and the plurality of job opening requirement data, ¶ [0006]; the features may include (1) years of work experience, (2) years stayed in current/last job position, (3) distance to the location of the job post, (4) number of skills matched with the job description, (5) frequency of job changes in the past 10 years, (6) education level, (7) or other resume features that are common to the training resume data,  [0052]; The plurality of features are being interpreted as at least a first feature and a second feature); 
determining a first post feature on a word level according to a post;  determining a second post feature [] (Liu: determine a plurality of features from the plurality of resume profile data and the plurality of job opening requirement data, ¶ [0006]; Where the plurality of job opening requirement features include at least a first feature and a second feature);
determining a second resume feature representing different work experiences in the resume to be predicted according to the first resume feature and the second post feature (Liu: determine a plurality of features from the plurality of resume profile data and the plurality of job opening requirement data, ¶ [0006]; the features may include (1) years of work experience, (2) years stayed in current/last job position, (3) distance to the location of the job post, (4) number of skills matched with the job description, (5) frequency of job changes in the past 10 years, (6) education level, (7) or other resume features that are common to the training resume data,  [0052]; Note, The plurality of features are being interpreted as at least a first feature and a second feature; Liu further teaches a Resume Ranking Runtime Engine 202 uses the predictive model received from the Resume Data Training Engine, which comprises ranking algorithms that are resulted from the machine learning in the training stage, to process the resumes based on the job opening requirement records, ¶ [0044]; Depending on the features contained in the Job opening requirement data sets, one or more functions in the predictive model are activated and start to process the feature data. For example, in a typical neural network algorithm such as that depicted in FIG. 5B, the adjusted weights generated by the training may work together with activation functions to produce a final score for each resume record, ¶ [0059]); 
determining a resume feature [] according to the second resume feature and the post feature (Liu: Resume Ranking Runtime Engine 202 uses the predictive model received from the Resume Data Training Engine, which comprises ranking algorithms that are resulted from the machine learning in the training stage, to process the resumes based on the job opening requirement records, ¶ [0044]; Depending on the features contained in the JOR data sets, one or more functions in the predictive model are activated and start to process the feature data. For example, in a typical neural network algorithm such as that depicted in FIG. 5B, the adjusted weights generated by the training may work together with activation functions to produce a final score for each resume record, ¶ [0059]);  and 
predicting, according to a post feature of the post and the resume feature, a matching degree between the resume to be predicted and the post by using a pre-trained predictive model which is trained according to training samples, the training samples comprising posts and resumes to be trained (Liu: ranking job candidates' resumes based on a predictive system, and performing training using a large number of resume profile data sets, job opening requirements data sets ¶ [0005]).
However, Liu does not teach determining a second post feature by associating features in the first post feature set with a plurality of first weights; determining a post feature by adding a plurality of second post features of the post set with a plurality of second weights; and determining a resume feature representing all work experiences in the resume to be predicted according to the second resume feature and the post feature.
Champaneria, in the analogous field of job/employment matching, teaches determining a second post feature by associating features in the first post feature set with a plurality of first weights; determining a post feature by adding a plurality of second post features of the post set with a plurality of second weights (Champaneria: The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… some or all of these criteria may be given different levels of weights from one another, ¶ [0097]. Where the different levels of weights include at least a first and a second weight. Champaneria further teaches parsing, with the automated recruitment system, the job description, the step of parsing the job description including identifying one or more job requirements of the job description (such as, for example, the job title, the skills and experience required and preferred, the education requirements, the day-to-day duties and expectations of the position, and so forth). Generating, on the automated a first data point matrix, the data point matrix based on the one or more job requirements, ¶ [0008]. The job requirements are being interpreted as including at least a first and second feature (data point) within the data point matrix).
 determining a resume feature representing all work experiences in the resume to be predicted according to the second resume feature and the post feature (Champaneria: The second data point matrix is based on the hiring information for the candidate, ¶ [0009]; The hiring information is being interpreted as including at least a first and second feature (data points) within the data point matrix.);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liu with that of Champaneria and to determine a post feature representing all post requirements and a resume feature representing all work experiences. By doing so, the system is able to use the data point matrix representing all job requirements and the data point matrix representing all work experiences to evaluate the relevancy of the job description to a resume, or vice-versa (Champaneria, ¶ [0060]).
	
	Regarding claim 2, the combination of Liu and Champaneria further teaches wherein after predicting, according to the post feature of the post and the resume feature, the matching degree between the resume to be predicted and the post by using the pre-trained predictive model, the method further comprises: performing a cause analysis on a predicted result of the predicting said predicted matching degree (Liu: annotations may be reasoning why a particular resume is ranked near the bottom of the list. The annotations may be derived from automatically examining patterns learned during the training, ¶ [0059]).

Regarding claim 3, the combination of Liu and Champaneria further teaches wherein performing the cause analysis on the predicted result of the predicting said predicted matching degree comprises at least one of: distinctively displaying, in a text of the post, a word or a sentence corresponding to a sub- feature in the post feature according to the matching degree, the matching degree of the sub- feature in the post feature satisfying a preset post matching condition; and distinctively displaying, in a text of the resume to be predicted, a word or a sentence corresponding to a sub-feature in the resume feature according to the matching degree, the matching degree of the sub-feature in the resume feature satisfying a preset resume matching condition (Liu: the ranking result data is generated, including ranking information, and automatically generated annotations or flags to identify information that is important, ¶ [0044]).  

Claims 9-11 amount to an apparatus comprising a storage device with instructions that, when executed by one or more processors, performs the method of claims 1-3, respectively.  Accordingly, claims 9-11 are rejected for substantially the same reasons as presented above for claims 1 - 3 and based on the references’ disclosure of the necessary supporting hardware and software (Liu: one or more processors; and at least one non-transitory processor-readable medium that stores first processor executable instructions, ¶ [0006]). 

Claim 17 amounts to a storage device comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 17 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Liu: one or more processors; and at least one non-transitory processor-readable medium that stores first processor executable instructions, ¶ [0006]). 


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0102704), Champaneria (US 2019/0019160) and Kmail et al. (“An Automatic Online Recruitment System based on Exploiting Multiple Semantic Resources and Concept-relatedness Measures”, Pub. 2015).

	Regarding claim 18, the combination of Liu and Champaneria teaches the method according to claim 1, as shown prior. 
	However, the combination does not teach setting a plurality of third weights for features in the first resume feature according to a matching degree of the features in the first resume feature and the second post feature, and determining the second resume feature based on the plurality of third weights and according to the features in the first resume feature.
	Kmail et al., in the analogous field of job/employment matching, teaches setting a plurality of third weights for features in the first resume feature according to a matching degree of the features in the first resume feature and the second post feature, and determining the second resume feature based on the plurality of third weights and according to the features in the first resume feature (Kmail et al.: the system extracts concepts from a job post and from a resume. Concepts that have low tf-idf weights are removed. The tf-idf weighting scheme is determined at the corpus level, Section IV).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liu and Champaneria with that of Kmail et al. and to set a plurality of weight for features in the first resume feature according to a matching degree  of the features in the first resume feature and the second post feature, and determining the second resume feature based on the plurality of third weights and according to the features in the first resume feature. By doing so, the system is able remove features that may be less significant than others (Kmail et al., Section IV).

Regarding claim 19, the combination of Liu, Champaneria and Kmail et al. further teaches determining a feature of which the third weight is greater than a set weight threshold in the first resume feature as the second resume feature (Kmail et al.: the system extracts concepts from a job post and from a resume. Concepts that have low tf-idf weights are removed. The tf-idf weighting scheme is determined at the corpus level, Section IV), or associating the features in the first resume feature according to the plurality of third weights, and determining the associated feature as the second resume feature.

Claims 20-21 amount to an apparatus comprising a storage device with instructions that, when executed by one or more processors, performs the method of claims 18-19, respectively.  Accordingly, claims 20-21 are rejected for substantially the same reasons as presented above for claims 18-19 and based on the references’ disclosure of the necessary supporting hardware and software (Liu: one or more processors; and at least one non-transitory processor-readable medium that stores first processor executable instructions, ¶ [0006]). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        06/30/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156